Cook, J.,
delivered the opinion of the court.
Appellant was convicted of burglary, and appeals. The only evidence in the record upon which a verdict of conviction could be based is the alleged testimony of bloodhounds. There is nothing to show that the bloodhounds were started on the track of defendant at the scene of the crime. There is nothing in the record to show that defendant was connected with the burglary, except the testimony of the hounds, if what'they did can be called evidence. In fact, according to previous decision of this court, the trial court should have directed a verdict of not guilty. Carter v. State, 64 So. 215, 50 L. R. A. (N. S.) 1112.

Reversed and judgment here.